                Case 5:13-cv-04057-BLF Document 513 Filed 02/21/19 Page 1 of 3



 1   JUANITA R. BROOKS (CA Bar No. #75934)                STEPHEN S. RABINOWITZ
     brooks@fr.com                                        stephen.rabinowitz@dechert.com
 2   JONATHAN SINGER (CA Bar No. #187908)                 MITCHELL EPNER (Pro Hac Vice)
     singer@fr.com                                        mitchell.epner@dechert.com
 3   FISH & RICHARDSON P.C.                               DECHERT LLP
     12390 El Camino Real                                 Three Bryant Park
 4   San Diego, CA 92130                                  1095 Avenue of the Americas
     Telephone: (858) 678-5070                            New York, NY 10036
 5   Facsimile: (858) 678-5099                            Telephone:    (212) 698-3892
                                                          Facsimile:    (212) 698-3599
 6   JOHN M. FARRELL (CA Bar No. #99649)
     farrell@fr.com                                       PATRICE P. JEAN (Pro Hac Vice)
 7   FISH & RICHARDSON P.C.                               patrice.jean@hugheshubbard.com
     500 Arguello Street, Suite 500                       HUGHES HUBBARD & REED LLP
 8   Redwood City, CA 94063                               One Battery Park Plaza
     Telephone: (650) 839-5070                            New York, NY 10004
 9   Facsimile: (650) 839-5071                            Telephone:    (202) 837-6000
                                                          Facsimile:    (202) 299-6807
10   DOUGLAS MCCANN (Pro Hac Vice)
     dmccann@fr.com                                       BRUCE GENDERSON (Pro Hac Vice)
11   FISH & RICHARDSON P.C.                               bgenderson@wc.com
     222 Delaware Avenue, 17th Floor                      JESSAMYN S. BERNIKER (Pro Hac Vice)
12   Wilmington, DE 19801                                 jberniker@wc.com
     Telephone: (302) 652-5070                            STANLEY FISHER (Pro Hac Vice)
13   Facsimile: (302) 652-0607                            sfisher@wc.com
                                                          WILLIAMS & CONNOLLY LLP
14   ELIZABETH M. FLANAGAN (Pro Hac Vice)                 725 Twelfth Street, N.W.
     FISH & RICHARDSON P.C.                               Washington, D.C. 20005
15   3200 RBC Plaza                                       Telephone: (202) 434-5000
     60 South Sixth Street                                Facsimile: (202) 434-5029
16   Minneapolis, MN 55402
     Telephone: (612) 335-5070                            Attorneys for Defendants MERCK & CO., INC.,
17   Facsimile: (612) 288-9696                            MERCK SHARP & DOHME CORP. and ISIS
                                                          PHARMACEUTICALS, INC
18
     Attorneys for Plaintiff
19   GILEAD SCIENCES, INC.
20                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
21                                       SAN JOSE DIVISION
22

23   GILEAD SCIENCES, INC.,                              Case No. 5:13-cv-04057-BLF
24                   Plaintiff and Counterdefendant,     JOINT STATUS REPORT AND
                                                         STIPULATION TO STAY DEADLINE FOR
25         v.                                            GILEAD TO MOVE FOR A
                                                         SUPPLEMENTAL AWARD OF
26   MERCK & CO., INC. (Defendant only), MERCK           ATTORNEYS’ FEES PURSUANT TO 35
     SHARP & DOHME CORP., and ISIS                       U.S.C. 285 AND FED. R. CIV. P. 54
27   PHARMACEUTICALS, INC.
28                    Defendants and Counterclaimants.

                                             JOINT STATUS REPORT
                                           CASE NO. 5:13-CV-04057-BLF
                 Case 5:13-cv-04057-BLF Document 513 Filed 02/21/19 Page 2 of 3



 1          The parties submit this joint status report to Pursuant to the Court’s Order dated October 18, 2018

 2   (ECF No. 512).

 3   Status of This Case on Appeal
 4          On January 7, 2019, the Supreme Court denied Merck’s Petition for a Writ of Certiorari. (See

 5   Exhibit A.)

 6   Status of Parties’ Dispute Concerning Supplemental Attorneys’ Fees and Interest
 7          The parties are currently engaged in negotiations concerning the total amount that Merck will

 8   reimburse Gilead for the Court’s award of attorneys’ fees (ECF No. 489), Gilead’s appellate attorneys’

 9   fees, and pre- and post-judgment interest. The parties expect to reach agreement on these issues without

10   further assistance from the Court.

11          Accordingly, the parties hereby stipulate and agree, subject to the Court’s approval, that the

12   deadline by which Gilead should move for a supplemental of award of attorneys’ fees and/or pre- and

13   post-judgment interest remains stayed, without prejudice, during the pendency of the parties’ continued

14   negotiations. (See ECF No. 512, ¶¶ 10 & 12.)

15          The parties shall file a joint status report no later than March 8, 2019 advising the Court on the

16   status of negotiations, including, if necessary, what issues remain that cannot be resolved by stipulation,

17   and/or proposing a new deadline by which Gilead should move for a supplemental award of attorneys’

18   fees and/or pre- and post-judgment interest.

19          The proposed continued stay will not impact the schedule for this case since there is no schedule

20   in place.

21

22    Dated: February 21, 2019                            FISH & RICHARDSON P.C.

23                                                     By:                /s/ Elizabeth M. Flanagan
                                                                         Elizabeth M. Flanagan
24
                                                             Attorney for Plaintiff and Counterclaim Defendant
25                                                           GILEAD SCIENCES, INC.
26    Dated: February 21, 2019                            WILLIAMS & CONNOLLY LLP
27                                                     By:                 /s/ Stanley E. Fisher
28                                                                          Stanley E. Fisher


                                               JOINT STATUS REPORT
                                             CASE NO. 5:13-CV-04057-BLF
              Case 5:13-cv-04057-BLF Document 513 Filed 02/21/19 Page 3 of 3



 1
                                                           Attorney for Defendant MERCK & CO., INC.
 2                                                         and Defendants and Counterclaimants
                                                           MERCK SHARP & DOHME CORP. and ISIS
 3                                                         PHARMACEUTICALS, INC.

 4
                                         SIGNATURE ATTESTATION
 5
            Pursuant to Civil Local Rule 5.1(i)(3), I attest under penalty of perjury that concurrence in the
 6
     filing of this document has been obtained from its signatory.
 7
                                            /s/ Elizabeth M. Flanagan
 8
                                               Elizabeth M. Flanagan
 9

10          PURSUANT TO STIPULATION, IT IS SO ORDERED.

11

12
                                                       HONORABLE BETH LABSON FREEMAN
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               JOINT STATUS REPORT
                                             CASE NO. 5:13-CV-04057-BLF
